Indian claims; judgment in five cases involving certain claims of the Sioux Tribe for an accounting with'respect to tribal funds; defendant entitled to offsets; petitions dismissed.
On motion of counsel for petitioner, the petition for writ of certiorari was dismissed October 28, 1946.
On December 16, 1946, the Supreme Court announced the following order:
Per curiam: The order entered October 28, 1946, dismissing the petition for certiorari is vacated on motion of counsel for the petitioner. The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the Court of Claims in order to enable that court to determine whether the Act of August 13, 1946, gives rise to any claims which petitioner may assert to affect the judgment heretofore entered in this cause, as to which this Court means to intimate no opinion.
*714On February 3, 1947, by order of the Court of Claims the above cases were remanded to the general docket and referred to a commissioner for a supplemental report in accordance with the above order and mandate of the Supreme Court.